Cochran, J.,
delivered the opinion of this Court.
The subject of an inn-keeper’s liability at common law, *316for losses sustained by a guest, was considered in Pettigrew vs. Barnum, 11 Md. Rep., 434, and upon the principles there enunciated, it is very clear that the appellant became liable for the loss complained of, if not protected by the 5th and 6th sections of Art. 70 of the Code. These sections provide a mode by which an inn-keeper, under the circumstances therein mentioned, may protect himself from liability to his guest for losses of money, plate and jewelry, but not for other kinds of property. The evidence here shows that the articles stolen from the room of the appellee, while a guest of the appellant, were a watch, watch-guard, pocketbook, and ninety dollars in money; and looking to the purpose and terms of these provisions of the Code, it is manifest that a compliance with them could not relieve the •appellant from liability for the loss thus shown. All of these articles, with the exception of the money, were of a class not within the statutory provisions referred to, and the appellant could not, even by complying with their requirements, exempt himself from liability for their loss. The prayer offered on his behalf asserts a proposition altogether inconsistent with this limitation of his statutory privilege, and was properly rejected for that reason.
The ease appears to have been submitted to the jury under an instruction wholly free from objection. Assuming that the appellant was entitled to the protection afforded by a compliance with the requirements of sections .5 and 6 of Art. 70, the only objection that could be made to the instruction is, that it. left the question, as to the appellant’s liability for the stolen money, to the jury. This objection, however, cannot be maintained upon a true construction of these provisions of the Code. As we understand them, they do not require the guest of an inn,, to protect himself from loss, to place money, necessary for his personal expenses as ;a traveller, in the personal custody of the inn-keeper. He anight guard against losses by theft or pillage, by taking that *317course, but these' provisions cannot be said to contemplate protection to the guest or inn-keeper through or by means of such a personal inconvenience to the guest. They evidently relate to money not necessary for personal use, and such as can be deposited with the inn-keeper without personal inconvenience to the guest. This question was considered in the case of Gile vs. Libby, 36 Barb., 70, where it arose upon the construction of a similar statute, and the conclusion reached, sustained the views here presented.
(Decided June 28th, 1866.)
The question, whether the sum of money lost was reasonable and necessary for the appellee’s travelling expenses, was clearly one for the jury; and if the sum lost was reasonable and necessary for such expenses, the instruction granted by the Court was correct.

Judgment affirmed.